Citation Nr: 0515471	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-09 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
irritable bowel syndrome (IBS) and gastroesophageal reflux 
disease (GERD).

2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 RO decision which 
established service connection at a 30 percent initial 
disability rating for IBS and GERD.  In December 1999, the 
veteran filed a notice of disagreement (NOD) with this 
decision.  In August 2001, the RO issued a statement of the 
case (SOC), and the veteran timely perfected his appeal 
seeking a higher disability rating that same month.

RO decisions in March 2001, and in December 2002, denied the 
veteran's claim for a TDIU rating.  In December 2002, the 
veteran filed an NOD with this decision, and in March 2003, 
the RO issued an SOC.  In May 2003, the veteran perfected his 
appeal of this issue.

In February 2004, the Board issued a decision that denied the 
veteran's claims for an increased rating in excess of 30 
percent for his IBS and GERD; and denied a TDIU rating.  
Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2004, the Court granted a Joint Motion for 
Remand, vacating the Board's February 2004 decision and 
remanding the claim for additional consideration and 
compliance with the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking an initial disability rating higher 
than 30 percent for his service-connected IBS and GERD.  He 
is also claiming entitlement to a TDIU rating.  Through his 
representative, the veteran argues that his GERD condition is 
the predominant disability, and that a higher rating is 
warranted for this condition, including a TDIU rating.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary.  

Initially, the Board notes that the veteran has outstanding 
VA treatment records which need to be obtained herein.  The 
May 2005 brief filed in support of the veteran's claims 
herein revealed that the veteran has been receiving ongoing 
treatment for his IBS and GERD.  Although some of these 
additional treatment records were included as exhibits to the 
brief, additional VA records must still be obtained.  For 
instance, the a February 2005 treatment report, which was 
submitted, noted that the veteran underwent a colonoscopy in 
December 2003.  The report of this colonoscopy, however, is 
not in found in the claims folder.  Under these 
circumstances, the RO should, with the assistance of the 
veteran, attempt to obtain all relevant records.  

Additionally, in an effort to fully assist the veteran in 
substantiating his claims herein, the Board finds that an 
attempt should be made to obtain all additional records which 
may be available from the Social Security Administration 
(SSA).  In January 1995, SSA granted the veteran disability 
benefits, effective from October 1994.  Although some of the 
records relating to this decision are within the veteran's 
claims folder, additional records remain outstanding.  
Specifically, a list of exhibits to the final SSA decision 
included disability reports, dated in December 1992 and in 
March 1993; a Vocational Report, dated in January 1993; and a 
statement from the veteran's former employer, dated in 
September 1993.  These records, if available, would be 
relevant to the veteran's claims.  Thus, the RO, with the 
assistance of the veteran, should make an attempt to obtain 
all records available from the SSA.

The veteran has indicated that he has not worked since 
approximately 1992.  In addition to his service-connected 
disabilities, the veteran has various nonservice-connected 
disabilities including hypertension, low back disorder, and 
hepatitis C.  The claims folder does not contain any medical 
opinions regarding the impact of his service-connected 
disabilities (IBS, GERD, and tinea versicolor on the back and 
chest) versus nonservice-connected disabilities on 
employment.  Argument presented in September 2004, and in May 
2005, suggests that a VA examination is necessary.  On 
review, the Board agrees that an examination is warranted to 
determine whether the veteran is unemployable due to his 
service-connected disabilities.  See 38 C.F.R. § 3.159(c)(4) 
(2004).  

The Board also notes that the issues of an increased rating 
for IBS and GERD, and entitlement to a TDIU rating, are 
inextricably intertwined because adjudication of the issue of 
increased rating issue will affect the merits and outcome of 
an adjudication of the issue for a TDIU rating.  Parker v. 
Brown, 7 Vet. App. 116 (1994).   

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for any 
gastrointestinal disorders, including IBS 
and GERD, since November 1991.  The RO 
should then obtain copies of the related 
medical records that are not already in 
the claims folder.  Regardless of his 
response, the RO should attempt to obtain 
all of the veteran's treatment records 
from the VA medical center in Orlando, 
Florida, since January 2002.

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by the SSA in awarding 
the veteran disability benefits in 
January 1995, effective from April 1994.  
Copies of all related SSA records should 
also be obtained and associated with the 
claims folder.  If records are not 
available, a note to that effect should 
be included in the veteran's claims 
folder.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his irritable bowel syndrome 
(IBS) and his gastroesophageal reflux 
disease (GERD), as well as the impact of 
these conditions on the veteran's 
employability.  The examiner should 
review the claims files in conjunction 
with the examination.  The examiner 
should list all current manifestations 
and symptoms of the veteran's IBS and 
GERD, and should comment specifically on 
the presence, frequency and severity of 
such symptoms as diarrhea, constipation 
and abdominal distress; pain, vomiting, 
material weight loss and hematemesis or 
melena with moderate anemia; or any other 
symptom combinations productive of severe 
impairment of health.  
Based upon a complete review of the 
claims folder, and examination of the 
veteran, the examiner should comment on 
which disability is more predominant, the 
veteran's IBS or GERD.  

The examiner is also specifically 
requested to provide an opinion as to 
whether the veteran's service-connected 
disabilities (IBS, GERD, and tinea 
versicolor on the back and chest) render 
him unable to work or unemployable for VA 
compensation purposes.  To the extent 
possible, the examiner should distinguish 
the impact of the veteran's service-
connected disabilities on employment from 
the impact of his nonservice-connected 
disabilities on employment.  If unable to 
distinguish, the examiner should so 
state.

All findings, and the reasons and bases 
therefore, should be set forth in detail.  
The claims folder must be available for 
review in conjunction with the 
examination.  

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should readjudicate the 
veteran's claims for an increased rating 
for his service-connected IBS and GERD, 
and for a TDIU rating.  If either claim 
remains denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




